DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claims 2, 3, 5-9, 12-16,18, and 21 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Stone et al. (7,879,055).  Stone et al. disclose, at least in figures 1A, 1B, 6A, and 6B and col. 3, line 7 to col. 4, line 5; col. 5, lines 4-42; and col.  9, line 48 to col. 10, line 37; a device for suture thread cutting, comprising: an external tube (12) having a slot (combination of 16 and 22) at the distal end, wherein said slot has a first edge (distal edge of 16) and said slot includes a laterally-facing opening (at 22) sized and shaped for receiving a suture thread (310); an internal cutter (30) having a distally-facing opening  (36) sized and shaped for receiving the suture thread in an axial direction and a lateral opening (42) at least partially bordered by a second edge (along 42), wherein said internal cutter includes a passageway (44) sized and shaped for receiving the suture, said passageway extending through said device from said distally-facing opening to said lateral opening; wherein said passageway in said internal cutter and said slot in said external tube together form a pathway which guide the suture to pass in a lateral and proximal direction out of said laterally-facing opening in said external tube (when element 30 is rotated and translated with respect to element 12); wherein said internal cutter is positioned inside said external tube, said internal cutter fitted inside said external tube at least at a region of said first edge; wherein said external tube and internal cutter are movable relative to each other whereby said first and second edges are moved from a first position (as depicted in fig. 6A), in which said first and second edges are spaced apart from each other a first distance, to a second position (as depicted in fig. 6B), in which said first and second edges are spaced apart from each other a second distance, said first distance being larger than said second distance, wherein in said first position the suture thread is retained within said slot and wherein in said second position the suture thread is cut between said first and second edges; wherein said internal cutter is slidable relative to said external tube at least at the region of said first edge; wherein said slot includes an opening (at 36) at a distal end of said external tube; wherein said first edge (along 42) extends along said external tube in a direction having an axial component; wherein said external tube and internal cutter are movable relative to each other in an axial direction; wherein said slot includes an axial portion having a U-shaped opening (at 36) in said external tube; wherein said axial portion is aligned (laterally and/or axially) with said distally-facing opening in said internal cutter for insertion of the suture thread into said pathway; wherein in said second position said first and second edges are configured to apply shear forces to cut the suture thread when said first and second edges are in said second position; wherein in said movement from said first position to said second position, said second edge is moved towards said first edge; wherein said external tube and internal cutter are movable relative to each other whereby said first and second edges are movable to a third position, in which said first and second edges are spaced apart from each other a4 third distance larger than said first distance (I.e., the third position may be deemed the position depicted in fig. 6A, and a first distance may be deemed to be at first position when the internal cutter and external tube are moved to an intermediary state between the state depicted in fig. 6A and the state depicted in fig. 6B.), wherein in said third position the suture thread is insertable into said passageway; wherein at least a portion of said slot (22) extends diagonally across said external element; wherein the device further includes a lever (54) configured to selectively move said first and second edges to said first position and to said second position upon force exertion on said lever (according to col. 5, lines 27-42); wherein the device further comprises a bushing (58) connected (via 30) to said first edge; wherein movement of said bushing in a first direction retracts said first edge to assume a thread insertion state; and wherein said internal cutter and said external tube each has a circular cross-sectional profile along at least a portion of its length.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 10 and 11 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Stone et al. (7,879,055).  Stone et al. disclose the invention substantially as claimed, wherein the second edge is rotated relative to the first edge (as depicted by element A’ in fig. 1B and 6B) when moved from said first position to said second position.  However, Stone et al. do not explicitly disclose that said second edge is rotated at least 90 degrees or 180 degrees relative to said first edge when moved from said first position to said second position.  Nevertheless, Stone et al. disclose, in col. 10, lines 23-25; that the amount of movement between the first and second edges may be “selected.”  Thus, it would have been obvious to one having ordinary skill in the art at the time the invention was made to rotate the second edge relative to the first edge to a degree as desired, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges (e.g., of degrees of rotation) involves only routine skill in the art.  In re Aller.
Claims 17, 22, and 23 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Stone et al. (7,879,055) in view of George et al. (9,247,935).  With respect to claim 17, Stone et al. disclose the invention substantially as claimed, but do not explicitly disclose a locking button operative to retain said first and second edges in said first position for retaining the suture thread.  George et al. teach, at least in col. 4, lines 4-36; a device for suture thread cutting, wherein the device may include a locking button (a “button”) form controlling the movement of internal and external elements.  It would have been obvious to one having ordinary skill in the art, in view of George et al., to modify the device of Stone et al., so that it includes a locking button operative to retain said first and second edges in said first position for retaining the suture thread.  Such a modification would prevent inadvertent movement of the internal and external elements and cutting of the suture thread.
With respect to claims 22 and 23, Stone et al. disclose the invention substantially as claimed, wherein said internal cutter is positioned within said external tube via an “interference” fit (according to col. 2, lines 14-29).  However, Stone et al. do not explicitly disclose that a distal end of said internal cutter is positioned within said external tube, or that said distally-facing opening of said internal cutter is positioned within said external tube. George et al. teach, at least in figures 5B and 6B, and col 13, line 59 to col. 14 line 15; a device wherein a distal end of an internal cutter (107) positioned within an external tube (105’), or a distally-facing opening of an internal cutter (107) positioned within an external tube (105’).  It would have been obvious to one having ordinary skill in the art at the time the invention was made, in view of George et al., to modify the device of Stone et al., so that a distal end of said internal cutter is positioned within said external tube, or that said distally-facing opening of said internal cutter is positioned within said external tube. Such a modification would ensure full cutting of the end of the tail of suture and allow pushing and proper positioning of a knot with the internal cutter and external tube moved in unison and distal-faced alignment.

Response to Amendment
Applicant's arguments filed on November 4, 2022 and regarding the rejections based on Stone et al. have been fully considered but they are not persuasive. Firstly, with respect to claim 2, applicant posits that “[t]he conical portion [32, of Stone et al.] is wider than the inner dimension of the sleeve and therefore, cannot move inside the sleeve.” The examiner respectfully disagrees. Stone et al. describes, in figure 6B and col. 2, lines 65-67, the conical portion (32) moving inside sleeve (12) for “engaging and/or partially severing a flexible member.” Further movement of the conical portion inside the sleeve, of course, would bring about full severance of the flexible member. Moreover, even though the conical portion is wider than the inner dimension of the sleeve, the conical portion is movable (in rotation and translation) inside the sleeve, albeit with an “interference” fit, as described in col. 2, lines 14-29 and col. 10, lines 56-61.  In other words, the conical portion is not a stop for preventing motion between the internal cutter and the external tube.  Also, with respect to claims 2 and 12 and contrary to applicant’s argument, Stone et al. indeed discloses “scissors cutting” as defined by applicant.  That is, the edge of passageway 44 and cutting edge 24 act as two edges of scissors for shear-cutting of a suture.
With respect to claim 9, applicant argues that “Stone’s outer sleeve cannot be aligned with the distally-faced opening in the plunger.”  Again, the examiner respectfully disagrees. As mentioned above, Stone’s internal cutter is rotatable and translatable relative to the external tube.  Thus, the axial portion (of a slot) may be moved into alignment, laterally and/or axially, with the “distally-faced opening in the plunger.” Applicant should note that in figures 6A and 6B, Stone is depicting partial movement of the internal cutter relative to the external tube only to show engagement and/or partial cutting of a suture. Again, Stone is not depicting the conical portion (32) as a stop for preventing alignment of the axial portion and the “distally-faced opening in the plunger.”
With respect to claims 22 and 23, new grounds of rejection are presented above.
The objection to the specification, and the rejection under 35 U.S.C. 112, second paragraph, are hereby withdrawn.

Allowable Subject Matter
Claims 4, 19, and 20 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  None of the prior art of record, alone or in combination, discloses a device for suture thread cutting, comprising, inter alia: an external tube having a slot at the distal end, wherein the slot has a first edge and the slot includes a laterally-facing opening sized and shaped for receiving a suture thread; an internal cutter having a distally-facing opening sized and shaped for receiving the suture thread in an axial direction and a lateral opening at least partially bordered by a second edge, wherein the internal cutter includes a passageway sized and shaped for receiving the suture thread, the passageway extending through the device from the distally-facing opening to the lateral opening; wherein the passageway in the internal cutter and the slot in the external tube together form a pathway which is configured to guide the suture thread in passing in a lateral and proximal direction out of the laterally-facing opening in the external tube; wherein the internal cutter is positioned inside the external tube; wherein the external tube and internal cutter are movable relative to each other whereby said first and second edges are moved from a first position, in which the first and second edges are spaced apart from each other a first distance, to a second position, in which the first and second edges are spaced apart from each other a second distance, the first distance being larger than said second distance, and wherein in the first position the suture thread is retainable within the slot and wherein in the second position a suture thread within the slot may be cut between the first and second edges; wherein in the first position the slot in the external tube partly overlaps with the lateral opening in the internal cutter thus creating an aperture between the internal cutter and the external tube, the aperture being smaller than the lateral opening and the aperture being substantially identical in diameter to a diameter of the suture thread or wherein said laterally-facing opening in said external tube and the lateral opening in the internal cutter overlap by a first amount when the first and second edges are in the first position.
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication should be directed to Julian W. Woo at telephone number (571)272-4707. Normal office hours are: M-Th, 8-5:30 ET, 1st Fri. of biweek OFF; 2nd Fri., 8-4:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jackie Ho can be reached on (571) 272-4696. The fax phone number for the organization where this application or proceeding is assigned is 571 -273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JULIAN W WOO/Primary Examiner, Art Unit 3771